Citation Nr: 1435991	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-24 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hepatitis C, to include as secondary to service-connected posttraumatic deviated septum.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served in the U.S Army Reserve with active duty for training (ACDUTRA) from October 28, 1980 to January 31, 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the above claim.  In May 2010, a hearing was held before the undersigned Veterans Law Judge.  In October 2010, the case was remanded for further development.  


FINDING OF FACT

Hepatitis C was not shown in service or for many years thereafter and is not shown to be related to service or to the Veteran's service-connected posttraumatic deviated septum. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for hepatitis C, to include as secondary to service-connected posttraumatic deviated septum, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this appeal, in a December 2007 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Additionally, the letter informed the Veteran of several risk factors for hepatitis C recognized by the medical community and specifically asked him to provide information concerning the risk factors applicable to him.

Regarding the May 2010 Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties, the duty to fully explain the issues on appeal and the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2010 hearing, the VLJ explained the issue on appeal and also asked specific questions in an effort to identify any pertinent evidence not currently associated with the claims file.  Additionally, subsequent to the hearing, the Board remanded the case so that the agency of original jurisdiction (AOJ) could attempt to obtain additional pertinent evidence, including clinical records from service and any additional pertinent post-service medical records.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that to the extent there were any shortcomings, the Veteran was not prejudiced.      

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.   Pertinent medical evidence associated with the claims file consists of the service treatment records and post-service VA and private medical records.  Also of record and considered in connection with the appeal is the transcript of the May 2010 Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.

Pursuant to the Board's October 2010 remand, the Agency of Original Jurisdiction (AOJ) appropriately obtained all available service treatment records, including clinical records of the treatment the Veteran received for his nose fracture in January 1981; made appropriate attempts to obtain post-service VA medical treatment records from the numerous VA facilities where the Veteran had reported receiving post-service medical treatment and obtained the records that were available; and asked the Veteran to identify all private medical care providers who treated him for hepatitis or substance abuse since separation from service.   Consequently, the Board finds that the AOJ appropriately complied with the remand directives.  



Additionally, the Board has considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claim.  However, as explained below, hepatitis C was not shown in service or for many years thereafter; the Veteran was not shown to have been exposed to a hepatitis C risk factor during service or during post-service treatment for a service-connected disability  (as his reports of receiving blood transfusions during service and during nasal reconstruction surgery after service are not credible); and there is no competent medical evidence which even suggests a relationship between the Veteran's current hepatitis C and his military service or a relationship between the hepatitis C and any already service-connected disability, including posttraumatic deviated septum.  Consequently, the evidence of record does not establish that the Veteran suffered from hepatitis or a hepatitis-related event, injury or disease during service; and also does not meet even the low threshold of indicating that his current hepatitis may be associated with any established event, injury or disease in service or with a service-connected disability.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Accordingly, a VA examination is not necessary.  38 C.F.R. § 3.159(c)(4).

The Board notes that no further RO action is required prior to appellate consideration of the claim.    

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  

To prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; 
(d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  VBA Training Letter 211A (01-02) (Apr. 17, 2001).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has reported that he received a blood transfusion in conjunction with the care he received for a broken nose during service and that he also received another blood transfusion in conjunction with nasal reconstruction surgery he received soon after service.  He contends that one or both of these transfusions caused his current hepatitis C.    

A service personnel record indicates that on January 8, 1981, he was walking in stocking feet on the barracks floor at Fort Leonard Wood, Missouri while the floor was being buffed.  As a result, he slipped on the floor and fell on his face, causing lacerations to his nose and eyebrow.  He was then sent immediately to Fort Leonard Wood hospital where he remained for 7 days.  He received 6 stitches across his nose and also received treatment for a gash above the left eyebrow.  He was informed that the nose was completely smashed and would have to be surgically reconstructed.  However, the surgery could not be performed for at least 4 months as the nose wound need to heal completely.  Thus, the Veteran was released from active duty (on January 31, 1981) and informed that he could be rescheduled for advanced infantry training after his nose was reconstructed.  

The Veteran's service treatment records indicate that on January 8, 1981 after coming to the emergency room, the Veteran's nose laceration was sutured and that a nasal X-ray showed a deviation.  He was subsequently admitted to the hospital.  On January 12, 1981, the sutures were removed and on January 13, 1981, the Veteran was discharged from the hospital.  There is no indication that the Veteran received a blood transfusion at any time during his hospital stay.  

A September 4, 1981 post-service Providence VAMC operative report shows that the Veteran underwent nasal reconstructive surgery.  The procedure was described as removal of the residual posterior nasal septum and reconstructive rhinoplasty.   There is no indication that the Veteran underwent a blood transfusion during the surgery and the estimated blood loss was "about 75 ccs."   

An October 1992 letter from the Blood Bank of Delaware indicates that the Veteran was informed that blood he had donated tested positive for hepatitis C virus antibodies (the Anti-HCV test).  A November 1992 medical consultation report shows that the Veteran was diagnosed with hepatitis.  The Veteran reported that he had received a blood transfusion in the 1980s.  

A May 1995 VA discharge summary shows that the Veteran was hospitalized from May 5, 1995 to May 26, 1995.  The pertinent discharge diagnoses were cocaine and alcohol dependency.  It was noted that the Veteran had sought treatment because he was using cocaine and wanted to stop.  



An April 2000 VA primary care note includes a diagnostic impression of cocaine dependence.  

An October 2007 VA progress note shows that the Veteran was seen for an initial evaluation of his hepatitis C.  It was noted that he had been evaluated at the Boston VA a few years previously but was found not to be a treatment candidate due to alcohol consumption.  It was also noted that the Veteran's hepatitis had been diagnosed in the 1990s; that he reported having the blood transfusion in service; that he denied past intravenous drug use; that he had a history of intranasal cocaine use; and that he had two tattoos.   

At an October 2007 VA mental health visit, the Veteran reported that while in service at Fort Leonard Wood he fell 25 feet and landed on his face while rappelling off of a cliff, which in turn resulted in him 'breaking every bone in his face.'  He denied past drug use, including cocaine use.  

August 2008 VA addiction treatment program progress notes indicate that the Veteran reported a recent history of abuse of prescription drugs such as oxycodone and a previous history of cocaine, marijuana and alcohol use.  He reported that he first used cocaine at the age of 24 (i.e. in approximately 1982) and that he had last used the drug 10 years previously.  He denied intravenous drug use.

In his July 2009 Form 9, the Veteran indicated that he had never abused drugs or otherwise exposed himself to blood other than the transfusions he received in 1981.  

The above summarized evidence shows a clear diagnosis of current hepatitis C.  However, it does not show that the Veteran had hepatitis or experienced hepatitis symptomatology during service.  Instead, the earliest diagnosis of the disease is not until 1992, approximately 11 years after service.   Also, there is no competent medical evidence of record showing any relationship between the Veteran's current hepatitis and his military service.  As mentioned above, the Veteran has alleged that he received a blood transfusion in service in conjunction with his treatment for his broken nose and another blood transfusion when undergoing reconstructive surgery in September 1981 for his service-connected posttraumatic deviated septum, and that one or the other of these transfusions caused him to be infected with hepatitis.  However, review of the service treatment records, including the clinical records pertaining to his hospital treatment for the broken nose, show no indication that he received such a transfusion.  Instead, the records simply indicate that he received stitches, along with treatment for a gash, and was informed that he would need surgery at a later date.  Similarly, the records of the post-service reconstructive surgery performed in September 1981, including a very detailed operative report, do not include any indication that the Veteran received a blood transfusion.  

Notably, the Veteran is competent to report that he received a blood transfusion.  However, he is not been shown to be a reliable historian.  In this regard, VA medical records clearly show treatment for cocaine dependency, including the Veteran affirmatively requesting and receiving inpatient drug treatment for cocaine abuse in 1995.  The records also show that he has affirmatively acknowledged a past history of intranasal cocaine abuse.  Yet during an October 2007 VA mental health visit, he denied any past drug use and on his July 2009 Form 9, he reported that he had never abused drugs.  

Additionally, the service treatment records clearly show that the Veteran injured his nose in service after slipping on a slick floor but during the October 2007 VA mental health visit, he reported that the injury occurred when he fell 25 feet while rappelling off of a cliff.  Further, at an August 2008 VA mental health visit, the Veteran acknowledged a longstanding history of "scamming physicians for controlled substances and of being a chronic liar", leading the treating VA psychologist to conclude that at least  some of the Veteran's self-report should probably remain somewhat suspect in terms of accuracy.  Overall, given the VA psychologist's suspicion concerning the veracity of at least some of the Veteran's reporting; given the Veteran's history of patently inconsistent reporting, including the clearly self-serving and false report that he had not previously used cocaine (i.e. that he had not engaged in a post-service behavior that might constitute a risk factor for contracting hepatitis C); given that the report of receiving the blood transfusions is also clearly self-serving (i.e. to further the goal of receiving service connected compensation for hepatitis); and given that the pertinent service treatment records and post-service medical records do not show any indication that any blood transfusion was received, the Board does not find the credible the Veteran's reports of receiving either blood transfusion.  Accordingly, as there is no other evidence indicating receipt of this treatment, the Board must conclude that the Veteran did not receive an in-service or post service blood transfusion prior to contracting hepatitis C.  

The Veteran was also noted in October 2007 to have two tattoos, which can also represent a risk factor for hepatitis C (if they were generated using a contaminated needle).  However, there is no indication from the service treatment records that the Veteran had tattoos in service, with the records indicating only that no tattoos were noted during his September 1980 U.S. Army Reserve entrance examination.  Also, the Veteran has not made any assertion that his tattoos were acquired during service and has not alleged that he contracted hepatitis C while receiving a tattoo.  Nor is there any other evidence of record suggesting either that the Veteran acquired his tattoos during service or that he contracted hepatitis C while receiving a tattoo.  Accordingly, the Board has no basis for concluding that a tattoo acquired in service is in any way causally related to his developing hepatitis C.  

Inasmuch, as the Veteran might contend that his current hepatitis C is otherwise related to service (through a mechanism not involving continuity of symptomatology or exposure to the common hepatitis C risk factors listed above), the Board notes that as a layperson, with no demonstrated expertise concerning the etiology of hepatitis C, he is not shown to be competent to provide such a medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In sum, because the Veteran is not shown to have been exposed to any hepatitis C risk factors in service or in conjunction with treatment for a service-connected disability; because he was not diagnosed with hepatitis C until many years after service; and because there is no competent evidence even suggesting a relationship between the Veteran's current hepatitis C and his military service or any service-connected disability, the preponderance of the evidence is against this 

claim and it must be denied.   38 C.F.R. §§ 3.303, 3.310; Alemany, 9 Vet. App. 518 (1996).    


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


